department of the treasury washington d c mar government entities division uniform issue list set ep ra-t legend taxpayera irab companyc amount d country e account f date date date dear rk lala eae ee er ere ha ea eae this is in response to your letter dated date supplemented by your letters dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a has been a home health aid for nearly twenty years in she was laid off from her job when her employer died in taxpayer a went to country e to take care of her sister who was extremely ill prior to leaving for country e taxpayer a met with a representative of company c the financial_institution that held ira b an individual_retirement_account ira described in code sec_408 maintained in the name of taxpayer a taxpayer a explained to the representative of company c that she was temporarily leaving the country and might need to have access to the funds in ira b page taxpayer a asserts that when she met with the representative of company c she informed the representative that she intended to roll over the funds upon her return from country e on date company c transferred amount d to account f a company c non-ira account in taxpayer a’s daughter’s name taxpayer a asserts that amount d was transferred to account f to allow her daughter better access to the jra funds should they be needed while taxpayer a was in country e amount d was the entire balance of ira b no federal income taxes were withheld when the transfer was accomplished taxpayer a asserts that amount d was never used and currently remains in account f taxpayer a’s sister died on date taxpayer returned to the united_states on date a date within the 60-day rollover period however subsequent to her return to the united_states taxpayer a was treated for medical and emotional conditions that impaired her judgment to make financial decisions including rolling amount d over to another ira shortly after the expiration of the 60-day rollover period taxpayer a attempted to transfer amount d from account f into a new ira but company c refused to authorize such a transfer because the 60-day rollover period had expired based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d from ira b because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira should be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such page receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that she returned from country e on date approximately weeks before the expiration of the 60-day period applicable to the amount distributed from taxpayer a’s ira b taxpayer a was being treated for medical and emotional conditions which impaired her ability to make financial decisions during this period none of the funds distributed from ira b were used and taxpayer a attempted to rollover these funds shortly after the expiration of the 60-day period therefore based on the above facts and circumstances pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira b taxpayer a is granted a period of days from the date of this ruling letter to complete the rollover of amount d provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution said contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the page code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely yours bove uf frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
